Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-2, 4, 6-13 and 20-22 are pending and being acted upon in this Office Action.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 2, 2022 was filed after the mailing date of the Non-Final Office on March 7, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Rejection Withdrawn
The rejection of claims 1-13 and 20-22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the claim amendment. 

The rejection of claims 1, 7 and 9 under 35 U.S.C. 102 (a)(1) as being anticipated by US20050136051 (Scallon hereafter, June 23, 2005; PTO 892) is withdrawn in view of amendment to claim 1.  In particular, Scallon does not teach the amount of heterodimer formed when cells expressing the first and second antigen are present is higher than the when the cells are not present. 

The rejection of claims 1, 5-7, 9, 11-13, 20 and 21 under 35 U.S.C. 102 (a)(1) as being anticipated by US20100015133  (Igawa hereafter, published Jan 21, 2010; PTO 892) is withdrawn in view of amendment to claim 1.  Further, Igawa does not teach the first and second binding-molecules are not linked by a covalent bond (aka C226S and/or C229S in the hinge region).  

The rejection of claims 1, 5-7, 9, 11-13, 20 and 21 under 35 U.S.C. 102 (a)(1) or (a)(2) as being anticipated by US20130115208 (Ho hereafter, published May 9, 2013; PTO 892) is withdrawn in view of the claim amendment.  In particular, Ho does not teach the amount of heterodimer formed when cells expressing the first and second antigen are present is higher than the when the cells are not present. 

The rejection of claims 1, 7, 12 and 13 under 35 U.S.C. 102 (a)(1) or (a)(2) as being anticipated by Schuurman et al (US20100105874, published April 29, 2010; PTO 892) as evidenced by WO2012/088302 (published June 28, 2012; PTO 892) is withdrawn in view of the claim amendment. In particular, the references do not teach the amount of heterodimer formed when cells expressing the first and second antigen are present is higher than the when the cells are not present. 

The rejection of claims 1, 5-7, 8, 9, 11-13, 20, 21 and 22 under 35 U.S.C. 102 (a)(1) or (a)(2) as being anticipated by Kannan (US20140154254, published June 5, 2014; PTO 892) is withdrawn in view of the claim amendment.  In particular, Kannan does not teach the amount of heterodimer formed when cells expressing the first and second antigen are present is higher than the when the cells are not present. 

The rejection of claims 1, 5, 9, 11, and 21 under 35 U.S.C. 102 (a)(1) or (a)(2) as being anticipated by Giese (US20140336361, published Nov 13, 2014, PTO 892) is withdrawn in view of the claim amendment.  In particular, Giese does not teach the amount of heterodimer formed when cells expressing the first and second antigen are present is higher than the when the cells are not present. 

Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-2, 4, 6-13 and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The MPEP § 2163 lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include: the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
Regarding claims to a genus, MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus, See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406, M.P.E.P. § 2163, II, A, 3, (a), (ii). 
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A “representative number of species” means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).
In this case, claim 1 encompasses a pharmaceutical composition, comprising
any first antigen-binding molecule having a first antigen-binding region that binds to a first antigen and a first polypeptide comprising either or both of a first CH2 and a first CH3, and
any second antigen-binding molecule having a second antigen-binding region that binds to a second antigen and a second polypeptide comprising either or both of a second CH2 and a second CH3,
wherein said first antigen-binding molecule and said second antigen-binding molecule are not linked by a covalent bond,
wherein either or both of said first antigen-binding molecule and said second antigen- binding molecule have at least one modification to suppress the formation of a homodimer and promote the formation of a heterodimer, and
wherein the amount of the heterodimer formed when cells expressing the first antigen and the second antigen are present is higher than that when the cells are not present.
Claim 2 encompasses the pharmaceutical composition according to claim 1, wherein, when a sensor chip on which 50 pg per mm” of the first antigen-binding molecule is immobilized and a measurement solution containing 2.5 mg/mL of the second antigen-binding molecule are used in surface plasmon resonance to measure affinity between the two antigen-binding molecules, the binding amount of the second antigen-binding molecule to the first antigen-binding molecule is within the range of 1:0.1 to 1:0.9 in terms of molar ratio.
Claim 4 encompasses the pharmaceutical according to claim 1, wherein the binding activity of the heterodimer to any FcγR when said heterodimer is formed is higher than the binding activity of a monomer of the first antigen-binding molecule or a monomer of the second antigen- binding molecule to FcγR, or the binding activity of the homodimer to FcγR when said homodimer is formed.
Claim 6 encompasses the pharmaceutical according to claim 1, wherein either or both of said first CH3 and said second CH3 further have a substitution of at least one of the amino acid residues at positions 357, 397, and 409 in the EU numbering system with another amino acid residue.
Claim 7 encompasses the pharmaceutical according to claim 1, wherein either or both of said first polypeptide and said second polypeptide further comprise a portion or full-length of a hinge region in an antibody-half molecule. 
Claim 8 encompasses the pharmaceutical of claim 7, wherein the portion or full-length of hinge region in either or both of said first polypeptide and said second polypeptide has a modification of the cysteine residues at either or both of positions 226 and 229 in the EU numbering system to another amino acid residue.
Claim 9 encompasses the pharmaceutical composition according to claim 1, wherein said first polypeptide and said second polypeptide each comprises a constant region portion in an antibody-half molecule. 
Claim 10 encompasses the pharmaceutical according to claim 1, wherein the effector function when cells expressing said first antigen and said second antigen are present is higher than that when cells expressing said first antigen but not the second antigen or cells expressing said second antigen but not the first antigen are present.
Claim 11 encompasses a pharmaceutical composition, comprising
a first antigen-binding molecule having a first antigen-binding region that binds to any first antigen and a first polypeptide comprising a first CH3, and
a second antigen-binding molecule having a second antigen-binding region that binds to any second antigen and a second polypeptide comprising a second CH3,
wherein said first antigen-binding molecule and said second antigen-binding molecule are not linked by a covalent bond, 
wherein the amount of the heterodimer formed when cells expressing the first antigen and the second antigen are present is higher than that when the cells are not present, and
wherein said first CH3 and said second CH3 have at least one modification of (iv) to (vi) below:
(iv) any modification where either of said first CH3 and said second CH3 has a positively-charged region and the other has a negatively-charged region, and when the heterodimer is formed, the positively-charged region interacts with the negatively-charged region,
(v) any modification where either of said first CH3 and said second CH3 has a convex portion and the other has a concave portion, and when the heterodimer is formed, the convex portion fits into and interacts with the concave portion, and
(vi) any modification where said first CH3 and said second CH3 are modified IgG CH3 a part of which is replaced with a part of IgA CH3, and when said heterodimer is formed, the replaced part of IgA CH3 in said first CH3 interacts with the replaced part of IgA CH3 in said second CH3.
Claim 12 encompasses a first antigen-binding molecule comprising a first antigen-binding region that binds to any first antigen and a first polypeptide comprising either or both of a first CH2 and a first CH3, wherein, when mixed in solution with a second antigen-binding molecule having a second antigen-binding region that binds to any second antigen and a second polypeptide comprising either or both of a second CH2 and a second CH3, the first antigen-binding molecule is promoted to form a heterodimer with the second antigen-binding molecule and suppressed to form a homodimer of the first antigen-binding molecule, wherein in said heterodimer, said first antigen-binding molecule and said second antigen-binding molecule are not linked by a covalent bond, wherein either or both of said first antigen-binding molecule and said second antigen-biding molecule have at least one modification to suppress the formation of a homodimer and promote the formation of a heterodimer, and wherein the amount of the heterodimer formed when cells expressing the first antigen and the second antigen are present is higher than that when the cells are not present.
Claim 13 encompasses any second antigen-binding molecule comprising a second antigen-binding region that binds to a second antigen and a second polypeptide comprising either or both of a second CH2 and a second CH3, wherein, when mixed in solution with a first antigen- binding molecule having a first antigen-binding region that binds to a first antigen and a first polypeptide comprising either or both of a first CH2 and a first CH3, the second antigen-binding molecule is promoted more likely to form a heterodimer with the first antigen-binding molecule and suppressed to form than a homodimer of the second antigen-binding molecule, and wherein in said heterodimer, said first antigen-binding molecule and said second antigen-binding molecule are not linked by a covalent bond, wherein either or both of said first antigen-binding molecule and said second antigen-biding molecule have at least one modification to suppress the formation of a homodimer and promote the formation of a heterodimer, and wherein the amount of the heterodimer formed when cells expressing the first antigen and the second antigen are present is higher than that when the cells are not present.
Claim 20 encompasses the pharmaceutical composition according to claim 11, wherein either or both of said first CH3 and said second CH3 further have a substitution of at least one of the amino acid residues at positions 357, 397, and 409 in the EU numbering system with another amino acid residue. 
Claim 21 encompasses the pharmaceutical composition according to claim 11, wherein either or both of said first polypeptide and said second polypeptide further comprise a portion or full-length of a hinge region in an antibody-half molecule. 
Claim 22 encompasses the pharmaceutical composition of claim 21, wherein the portion or full-length of hinge region in either or both of said first polypeptide and said second polypeptide has a modification of the cysteine residues at either or both of positions 226 and 229 in the EU numbering system to another amino acid residue.
Regarding first antigen binding molecule having a first antigen-binding region that binds to any first antigen, the specification discloses:
a. First Antigen-binding Region
[0113] The first antigen-binding region is a region that binds to a first antigen. Preferably, the first antigen-binding region comprises the variable region portion of an antibody-half molecule or a first antigen-binding fragment thereof The first antigen-binding fragment means a fragment of the variable region portion of an antibody-half molecule that retains the ability to bind to the first antigen.
[0114] The first antigen includes, for example, a protein expressed on a target cell. The protein is preferably an antigen expressed on abnormal cells causing a target disease. The antigen expressed on abnormal cells is preferably a membrane protein. The membrane protein is preferably an extracellular region thereof.
[0115] The first antigen may be the same as or different from a second antigen described later on. Preferably, the first antigen and the second antigen are different. As a result of the difference between the first antigen and the second antigen, the target specificity of the combination of the first antigen-binding molecule and the second antigen-binding molecule to abnormal cells is improved.
[0116] Preferably, either or both of the first antigen and the second antigen are expressed on abnormal cells but not on normal cells, more preferably, both the first antigen and the second antigen are expressed on abnormal cells but not on normal cells.
[0117] The type of antigens is not particularly limited, and any type of antigen can be used. Examples of antigens include receptors or their fragments, cancer antigens, MHC antigens, and differentiation antigens and the like, but are not particularly limited thereto.
[0118] Examples of the receptors include receptors belonging to the hematopoietic factor receptor family, cytokine receptor family, tyrosine kinase-type receptor family, serine/threonine kinase-type receptor family, TNF receptor family, G protein-coupled receptor family, GPI-anchored receptor family, tyrosine phosphatase-type receptor family, adhesion factor family, hormone receptor family, and such. Reports on the receptors belonging to these receptor families and their characteristics can be found in various sources of documents, for example, in Cooke B A., King R J B., van der Molen H J. ed. New Comprehensive Biochemistry Vol.18B “Hormones and their Actions Part II” pp.1-46 (1988) Elsevier Science Publishers By., New York, USA; Patthy L. (1990) Cell, 61: 13-14; Ullrich A., et al. (1990) Cell, 61: 203-212; Massagul J. (1992) Cell, 69: 1067-1070; Miyajima A., et al. (1992) Annu. Rev. Immunol., 10: 295-331; Taga T. and Kishimoto T. (1992) FASEB J., 7: 3387-3396; Fantl WI., et al. (1993) Annu. Rev. Biochem., 62: 453-481; Smith C A., et al. (1994) Cell, 76: 959-962; Flower D R. (1999) Biochim. Biophys. Acta, 1422: 207-234; Miyasaka M. ed. Cell Technology, Handbook Series “Handbook for adhesion factors” (1994) Shujunsha, Tokyo, Japan; and such. Examples of specific receptors belonging to the above-mentioned receptor families include human or mouse erythropoietin (EPO) receptor, human or mouse granulocyte-colony stimulating factor (G-CSF) receptor, human or mouse thrombopoietin (TPO) receptor, human or mouse insulin receptor, human or mouse Flt-3 ligand receptor, human or mouse platelet-derived growth factor (PDGF) receptor, human or mouse interferon (IFN)-α or -β receptor, human or mouse leptin receptor, human or mouse growth hormone (GH) receptor, human or mouse interleukin (IL)-10 receptor, human or mouse insulin-like growth factor (IGF)-I receptor, human or mouse leukemia inhibitory factor (LIF) receptor, and human or mouse ciliary neurotrophic factor (CNTF) receptor (hEPOR: Simon, S. et al. (1990) Blood 76, 31-35; mEPOR: D'Andrea, A D. et al. (1989) Cell 57, 277-285; hG-CSFR: Fukunaga, R. et al. (1990) Proc. Natl. Acad. Sci. USA. 87, 8702-8706; mG-CSFR: Fukunaga, R. et al. (1990) Cell 61, 341-350; hTPOR: Vigon, I. et al. (1992) 89, 5640-5644.; mTPOR: Skoda, R C. et al. (1993) 12, 2645-2653; hInsR: Ullrich, A. et al. (1985) Nature 313, 756-761; hFlt-3: Small, D. et al. (1994) Proc. Natl. Acad. Sci. USA. 91, 459-463; hPDGFR: Gronwald, R G K. et al. (1988) Proc. Natl. Acad. Sci. USA. 85, 3435-3439; hIFN α/β R: Uze, G. et al. (1990) Cell 60, 225-234; and Novick, D. et al. (1994) Cell 77, 391-400).
[0119] Cancer antigens are antigens that are expressed as cells become malignant, and are also called tumor-specific antigens. Furthermore, abnormal sugar chains that appear on cell surfaces and protein molecules when the cells become cancerous are also cancer antigens and are specifically called as carcinoma associated carbohydrate antigen. Examples of cancer antigens include CA19-9, CA15-3, and sialyl SSEA-1 (SLX).
[0120] MHC antigens can be classified broadly into MHC class I antigens and MHC class II antigens: MHC class I antigens include HLA-A, -B, -C, -E, -F, -G, and -H; and MHC class II antigens include HLA-DR, -DQ, and -DP.
[0121] Differentiation antigens include CD1, CD2, CD3, CD4, CDS, CD6, CD7, CD8, CD10, CD11a, CD11b, CD11c, CD13, CD14, CD15s, CD16, CD18, CD19, CD20, CD21, CD23, CD25, CD28, CD29, CD30, CD32, CD33, CD34, CD35, CD38, CD40, CD41a, CD41b, CD42a, CD42b, CD43, CD44, CD45, CD45RO, CD48, CD49a, CD49b, CD49c, CD49d, CD49e, CD49f, CD51, CD54, CD55, CD56, CD57, CD58, CD61, CD62E, CD62L, CD62P, CD64, CD69, CD71, CD73, CD95, CD102, CD106, CD122, CD126, and CDw130.
Regarding a second antigen-binding molecule having a second antigen-biding region that bonds to a second antigen, the specification discloses:
2. Second Antigen-binding Molecule
[0127] The second antigen-binding molecule has a second antigen-binding region and a second polypeptide.
a. Second Antigen-binding Region
[0128] The second antigen-binding region is a region that binds to a second antigen. Preferably, the second antigen-binding region comprises a variable region portion of an antibody-half molecule or a second antigen-binding fragment thereof The second antigen-binding fragment means a fragment of the variable region portion of an antibody-half molecule that retains its ability to bind to the second antigen.
[0129] The second antigen includes, for example, a protein expressed on a target cell. The protein is preferably an antigen expressed on abnormal cells causing a target disease. The antigen expressed on abnormal cells is preferably a membrane protein. The membrane protein is preferably an extracellular region thereof.
[0130] The second antigen may be the same as or different from the above-mentioned first antigen. Preferably, the first antigen and the second antigen are different. As a result of the difference between the first antigen and the second antigen, the target specificity of the combination of the first antigen-binding molecule and the second antigen-binding molecule to abnormal cells is improved.
[0131] Preferably, either or both of the first antigen and the second antigen are expressed on abnormal cells but not on normal cells, more preferably, both the first antigen and the second antigen are expressed on abnormal cells but not on normal cells.
Regarding antibody-half molecule, the specification discloses:
[0101] Herein, “antibody-half molecule” means a single molecule when the binding between H chains in an antibody is dissociated, and is sometimes generally called a monovalent antibody. Examples of an antibody-half molecule in the case where the antibody is IgG include a complex composed of one H chain and one L chain. Antibody-half molecules include molecules consisting of one H chain which are produced by dissociating the inter-H chain bonds of so-called heavy chain antibodies (also called VHHs (VH originating from heavy-chain antibody)), which are antibodies consisting of two H chains found in camelid antibodies and such.
[0102] In one embodiment, the antibody-half molecules include those derived from chimeric antibodies or humanized antibodies.
[0103] In one embodiment, the antibody-half molecules include those derived from various isotypes such as IgG, IgM, IgA, IgD, and IgE. The antibody-half molecules are preferably those derived from IgG. There are IgG1, IgG2, IgG3, and IgG4 in IgG. The antibody-half molecules may be derived from any of these subtypes. The antibody-half molecules are preferably derived from IgG1 or IgG2 from the viewpoint of easily exerting effector function.
With regard to a representative number of species, the specification discloses five half antibodies A1 to A5 and B1 to B5 as shown in Table 1 that binds to just human interleukin 6 receptor.

    PNG
    media_image1.png
    387
    618
    media_image1.png
    Greyscale

The antibody-half molecules binding to just FcγRIIIa was evaluated and the results are shown in Table 2. A1 to A5, the series of antibody-half molecules A, and B1 to B5, the series of antibody-half molecules B, did not show binding ability to Fc.gamma.RIIIa when each was present alone, but showed binding ability to Fc.gamma.RIIIa only when antibody-half molecules A1 and B1, A2 and B2, A3 and B3, A4 and B4, or A5 and B5 were mixed, see example 3. 
The modifications described in WO 2013/002362 were used so that ADCC activity would be enhanced upon heterodimerization.  The L234Y, L235Q, G236W, S239M, H268D, D270E, and S298A substitutions (antibody-half molecule A) and the D270E, K326D, A330M and K334E substitutions (antibody-half molecule B) were introduced into the CH2 of antibody-half molecule A and antibody-half molecule B, respectively. In order not to form a disulfide bond between the hinge regions of the antibody, C226S and C229S were introduced into both antibody-half molecules A and B. In addition to these mutations, the modifications described in WO 2006/106905 were used as modifications to suppress the formation of homodimers and promote the formation of heterodimers. Specifically, substitutions D356K and K439E were introduced into antibody-half molecules A and B, respectively, since the interaction at the CH3 interface is strong, it is not possible to obtain antibody-half molecules only by these mutations. Therefore, in order to weaken the interaction at the CH3 interface, the modifications described in WO 2015/046467 were used. Modifications were introduced into both antibody-half molecules A and B at E357, V397 and K409, which are amino acid residues on CH3 interface. By combining these ADCC-enhancing modifications, hinge region modifications, heterodimerization modifications, and CH3 interface destabilization modifications, the antibody-half molecule A and antibody-half molecule B of interest were obtained, see para. [0238].  The antibody against the human interleukin 6 receptor disclosed in WO 2009/125825 was used. MRAH (SEQ ID NO: 11) was used as the H chain variable region and the sequence of wild-type IgG1 (SEQ ID NO: 12) was used as the H chain constant region. MRAL (SEQ ID NO: 13) was used as the L chain variable region, and the k0 sequence (SEQ ID NO: 14), which is a wild-type .kappa. chain was used as the L chain constant region. For the control of the half molecule state of antibody (peak H in FIG. 1b), EGLVH (SEQ ID NO: 15), which is the H chain variable region portion of the anti-human epiregulin antibody described in WO 2013/100120, was used as the H chain variable region, and wtIgG4C4 (SEQ ID NO: 16), which has the modification described by Lu et al. (Shan L, Colazet M, Rosenthal K L, Yu X Q, Bee J S, Ferguson A, Damschroder M M, Wu H, Dall'Acqua W F, Tsui P, Oganesyan V in Generation and Characterization of an IgG 4 Monomeric Fc Platform. PLoS One 2016 Aug. 1; 11 (8)), was used as the H chain constant region portion. EGLVL (SEQ ID NO: 17), which is the L chain variable region portion of the anti-human epiregulin antibody described in WO 2013/100120, was used as the L chain variable region, and the sequence of k0, which is a wild-type .kappa. chain, was used as the L chain constant region. The assay was carried out according to the method described in Test Example 2. In this case, MRAH was used for each of the H chain variable regions, and MRAL-k0 was used for all of the L chains.
As shown in Table 2, A1 to A5, the series of antibody-half molecules A, and B1 to B5, the series of antibody-half molecules B, did not show binding ability to Fc.gamma.RIIIa when each was present alone (aka Fc monomer), but showed binding ability to Fc.gamma.RIIIa only when antibody-half molecules A1 and B1, A2 and B2, A3 and B3, A4 and B4, or A5 and B5 were mixed (aka Fc dimer).
The specification further discloses an antibody-half molecule H chain having the H chain variable region of the anti-mouse CD19 antibody and having DA303v2 (SEQ ID NO: 27) as the antibody-half molecule H chain constant region portion, which is a constant region portion prepared by introducing the modifications L234Y/L235Q/G236W/S239M/H268D/D270E/S298A for enhancing ADCC and the modifications D356K/V397Y/K409D for promoting antibody-half molecule formation and heterodimerization into the CH2 and CH3, respectively, of G1d (SEQ ID NO: 26), which is wild-type human IgG1 from which C-terminal Gly and Lys are removed. Likewise, a gene was prepared for an antibody-half molecule H chain having the H chain variable region of the anti-mouse CD19 antibody and having DB220v2 (SEQ ID NO: 28) as the antibody H chain constant region portion, which is a constant region portion prepared by introducing the modifications D270E/K326D/A330M/K334E for enhancing ADCC and the modifications V397Y/K409D/K439E for promoting antibody-half molecule-formation and heterodimerization into the CH2 and CH3, respectively, of G1d. In addition, in order to prepare a whole antibody having the same ADCC-enhancing modifications as those of these antibody-half molecules, genes were prepared for an antibody H chain having the H chain variable region of the anti-mouse CD19 antibody and having Kn125 (SEQ ID NO: 29) as the antibody H chain constant region, which was prepared by introducing the ADCC-enhancing modifications L234Y/L235Q/G236W/S239M/H268D/D270E/S298A and the heterodimerization modifications Y349C/T366W into the CH2 and CH3 of G1d, respectively, and for an antibody H chain having the H chain variable region of the anti-mouse CD19 antibody and having H1076 (SEQ ID NO: 30) as the antibody H chain constant region, which was prepared by introducing the ADCC-enhancing modifications D270E/K326D/A330M/K334E and the heterodimerization modifications D356C/T366S/L368A/Y407V into the CH2 and CH3 of G1d, respectively. The knobs-into-holes technique (Margaret Merchant et al., Nature Biotechnology 1998, 16, 677-681) has been introduced into Kn125 and H1076, and therefore co-expression of these two H chain genes with an gene for the L chain of the anti-mouse CD19 antibody results in a heterodimerized whole antibody being produced. Similarly, genes were also prepared for an antibody H chain having the H chain variable region of the anti-mouse CD19 antibody and having F760 (SEQ ID NO: 31) as the H chain constant region, which is a constant region prepared by introducing the modifications for attenuating the binding to mouse Fc.gamma.R described in WO 2013/047748 (L235R/S239K) into G1d; and for an antibody H chain having the H chain variable region of the anti-mouse CD19 antibody and having the mouse IgG2a constant region with enhanced ADCC activity described in WO 2015/174439 (mFa55: SEQ ID NO: 32). As an antibody not binding to mouse CD19, a gene for an antibody H chain having IC17H (SEQ ID NO: 24), which is the H chain variable region of the anti-KLH antibody described in WO 2015/174439, and having F760nN17 (SEQ ID NO: 33), which is a constant region with attenuated binding to Fc.gamma.R, was prepared, respectively. As antibody L chains, genes for an antibody L chain having a wild-type human kappa constant region (k0: SEQ ID NO: 14) and the L chain variable region of the anti-mouse CD19 antibody, and for an antibody L chain having a wild-type mouse kappa constant region (mk0: SEQ ID NO: 34) and the L chain variable region of the anti-mouse CD19 antibody, were prepared. Moreover, a gene for an antibody L chain having the anti-KLH antibody L chain variable region IC17L (SEQ ID NO: 25) and a wild-type human kappa constant region (k0) was prepared, see Example 6. 
The binding of mouse anti-mouse CD19 Antibody-half Molecules or Dimers Thereof to Mouse Fc.gamma.R were evaluated using Biacore (registered trademark) T200 (GE Healthcare).  The affinity measurement for mouse FcγRs are shown in Table 5.   

    PNG
    media_image2.png
    230
    612
    media_image2.png
    Greyscale

From the results in Table 5, mFa55, which is an Fc.gamma.R binding-enhanced mouse IgG2a antibody, showed a binding enhancement of 44.7 folds to Fc.gamma.R1, 3.4 folds to Fc.gamma.RII, 11.7 folds to Fc.gamma.RIII, and 57.5 folds to Fc.gamma.RIV as compared to G1d. Kn125/H1076, a heterodimerized ADCC-enhanced antibody of human IgG1 type, showed a weakened binding by 0.4 folds to Fc.gamma.R1, and a binding enhancement of 5.7 folds to Fc.gamma.RII, 13.2 folds to Fc.gamma.RIII, and 253.3 folds to Fc.gamma.RIV, as compared to G1d. The antibody-half molecule DA303v2 did not bind to any mouse Fc.gamma.R. The binding of the antibody-half molecule DB220v2 to any mouse Fc.gamma.R was also weakened, and its affinity was 0.05 folds to Fc.gamma.R1, 0.03 folds to Fc.gamma.RII, and 0.04 folds to Fc.gamma.RIII, as compared to G1d. It did not bind to Fc.gamma.RIV. When measuring 1D3-DA303v2/1D3-DB220v2 prepared by mixing equal amounts of the two antibody-half molecules DA303v2 and DB220v2, although the binding was weakened by 0.03 folds to Fc.gamma.RI, 0.08 folds to Fc.gamma.RII, and 0.4 folds to Fc.gamma.RIII, the binding was enhanced by 11.5 folds to Fc.gamma.RIV, as compared to G1d. Based on the above results, although either antibody-half molecule alone has almost no Fc.gamma.R-binding activity, the two antibody-half molecules are expected to show effector activity due to the enhanced binding to Fc.gamma.RIV when they are mixed and form a heterodimer.
However, the specification does not describe the relevant identifying characteristics, e.g., heavy and light chain variable regions of the first antigen-binding molecule (first half antibody molecule), and the second antigen-binding molecules (second half antibody molecule), including VHHs that correlated with binding to which first and second antigens encompassed by the claimed pharmaceutical composition.  The specification does not describe the structural features common to the members of the genus that bind to any and all first and second antigens.  Thus, one of skill in the art cannot "visualize or recognize" most members of the genus.  A pharmaceutical composition without guidance as to the binding specificity of the antibody for treating which disease and the lack of in vivo working examples are unpredictable.  Thus, a skilled artisan would NOT recognize that applicant was in possession of the claimed invention at the time of filing.  
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion). 
Similarly, Edwards et al., J Mol Biol. 2003 Nov 14;334(1): 103-118, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen (as held in Abbvie).  
Regarding heterodimer having higher binding activity to any FcγR than monomer of the first antigen binding molecule or the monomer of the second antigen binding molecule (claim 4), the specification does not adequately describe the structure of first polypeptide comprising either or both first CH2 and a first CH3 and the structure of the second polypeptide comprising either or both of a second CH2 and a second CH3 that correlated with higher binding activities to all FcγRs from all species.  The structure-function correlation set forth in the disclosure does not clearly allow persons of ordinary skill in the art to recognize that the applicant has in fact invented what is claimed because the disclosure only sets forth adequate written description for substitution of L234Y/L235Q/G236W/S239M/H268D/D270E/S298A that enhance ADCC and mouse Fc substitution (L235R/S239K) for binding to mouse FcγR, see p. 42. Thus, the higher binding activities to all FcγRI, FcγRII, FcγRIII, and FcγRIV from different species cannot be correlated with the disclosed structures.  
Regarding first CH3 and second CH3 having any substitution at positions 357, 397 and 409 numbering according to EU (claim 6, 20), the specification discloses just the particular substitutions that promote antibody-half molecules heterodimerization, see E357N or L, V397Y, K409D, H or T, see Table 1.  Neither the specification or the art teach random substitution at positions 357, 397 and 409 promote heterodimerization.  
At the time the invention was made, the state of the art is such that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may affect IgG binding to the neonatal Fc receptor (FcRn) and pharmacokinetics.  
For example, Piche-Nicholas et al MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular.  Thus, one of skill in the art would conclude that the specification fails to provide adequate written description to demonstrate that Applicant was in possession of the claimed genus. See Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (see page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  
Therefore, only a composition comprising a first antibody-half molecule comprising a first variable region that binds to a first antigen, a first Fc polypeptide comprising a first hinge, a first CH2 and a first CH3 domain and a second antibody-half molecule comprising a second variable region that binds to a second antigen, a second Fc polypeptide comprising a second hinge, a second CH2 and a second CH3 domain wherein the first antibody-half molecule and the second antibody-half molecule are not linked by a covalent bond, wherein the first Fc polypeptide comprising a combination of substitutions selected from the group consisting of L234Y/L235Q/G236W/S239M/H268D/D270E/S298A/Y349C/T366W, D356K/V397Y/K409D, D356K/V397Y/K409H, D356K/V397Y/K409T, D356K/E357N/V397Y/K409D, D356K/E357L/V397Y/K409D, V397Y/K409D/Y349T/T394F, and the second Fc polypeptide comprises a combination of substitutions selected from the group consisting of D356C/T366S/L368A/Y407V, V397Y/K409D/K439E, V397Y/K409H/K439E, V397Y/K409T/K439E, E357N/V397Y/K409D/K439E, E357L/V397Y/K409D/K439E, V097Y/K409D/S364H/F405A and wherein the first and second antibody-half molecules form a heterodimer when mixed in solution, wherein the first and second antigen-binding molecules bind to human IL6 Receptor, human epiregulin, KLH or mouse CD19, (2) the composition above wherein the heterodimer increases antibody dependent cytotoxicity (ADCC), (3) the composition above wherein the first antibody-half molecule and the second antibody-half molecule form heterodimer and binds to FcγRIIIa, (4) the composition above wherein the first antibody-half molecule and the second antibody-half molecule heterodimerize only when binds to the first and second antigens expressed on a cell and enhance cytotoxicity, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.  
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).

Applicant's arguments filed September 2, 2022 have been fully considered but they are not persuasive.
Applicant’s position is that the inventiveness of the claimed compositions does not rest in the discovery of the specific components of the compositions per se, but in the novel combination of these components and the surprising effects of these novel combinations which include, inter alia, the ability to selectively form a bispecific antibody on a target cell surface and thereby selectively direct effector function to the target cell (e.g., a diseased cell as opposed to a normal cell).

Representative components of the claimed compositions were known on the filing date and a person of ordinary skill in the art, enlightened by the disclosure of the application in view of the scientific and technical knowledge in the art would have been able to readily envision a large number compositions that are representative of the claimed compositions and would have reasonably understood that Applicant was in possession of the claimed invention at the time the application was filed.

For example, the Patent Office alleges that the structure function correlation set forth in the disclosure does not clearly allow a person of ordinary skill in the art to recognize that the Applicant has invented what is claimed because the disclosure allegedly only sets forth adequate written description for the particular exemplified substitutions that favor Fc region heterodimer formation (Office Action, page 15). However, Applicant respectfully points out that Fc region substitutions that favor heterodimerization were already known on the filing date. For instance, Intl. Publ. No. WO 2013/002362 (“the ‘362 publication”, of record), which is referred to in the subject specification (e.g., in paragraphs [0238] and [0243]), discloses scores of modifications in Fe region heterodimers that selectively enhance the binding of respective Fc region heterodimer to for example, FcyRla, FcyRIa or FcyRIIIa (see, e.g., Tables 2-6, and Example 4 of U.S. Publ. No. US20140199294A 1 (of record), which corresponds to the U.S. national stage of Intl. Appl. No. PCT/TP2012/066665 that published as the *362 publication. The ‘362 publication also discloses numerous modifications in Fe region heterodimers that enhance Antibody-dependent cellular cytotoxicity (ADCC)(see, U.S. Publ. No. US20140199294A1, Examples 11, 15 and 16, and Figures 31, 33 and 34) as well as modifications that enhance binding to other FcyR receptors such as FcyRla and FcyRIla that would be expected to increase other Fc dependent effector functions upon Fe region heterodimer formation.
Similarly, the Patent Office alleges that the subject application’s exemplification of particular substitutions at positions E357, V397, and K409 that promote antibody-half molecule heterodimerization do not support other substitutes at these positions because the disclosure allegedly only sets forth adequate written description for the particular exemplified substitutions. Office Action, page 15. In response, Applicant points out that representative Fc region substitutions that favor heterodimer formation were already known on the filing date. For instance, Intl. Publ. No. WO 2015/046467 (“the *467 publication”; of record), which is referred to in present specification (e.g., in paragraphs [0238] and [0266]), discloses numerous modifications in the CH3 domain of an Fc region, including those at positions E357, V397, and K409, that weaken interactions at the CH3 interface and promote Fc region heteromultimer formation (see, e.g., paragraphs [0022]-[0025], [0038]-[0039], [0046]-[0052], [0107], [0109], [0114], [0123], [0124], [0126], [0127], and [0130], Tables 1 and 5, and Figure 4 of US20160229915A1 (of record), which corresponds to the U.S. national stage of the Intl. Appl. No. PCT/3P2014/075728 that published as the ‘467 publication.
Applicant additionally points out that the specific amino acid sequence of antigen binding regions that bind countless particular antigens expressed on potential target cells of interest, such as CD19, were known on the fling date and are representative of the antigen binding regions contained in the claimed compositions.

As chronicled in the Office Action, the specification provides extensive and detailed disclosure regarding methods of making and using the claimed compositions. For example, the specification discloses methods of designing, making, screening, and using the claimed compositions (see, e.g., paragraphs [0111]-[0182], [0183]-[0200], [0201]-[0218], and Test Examples 1-11 (paragraphs [0219]-[0236] and [0261]-[0262])). The specification also provides working examples demonstrating the production and characterization of 14 prototypical half antibodies (14 that bind IL6-R, 7 that bind GPC3, 7 that bind Epiregulin, 7 that bind KLH (see, e.g., Tables 1 and 7, Examples 1-5 and 7-10), and 2 that bind CD19 (see, e.g., Table 6, Example 6). And the specification further discloses that the administration of a combination of CD19 half antibodies results in the depletion of B cells in mouse in vivo, but that each antibody-half does not show significant cytotoxicity when administered alone (see, Example 6-4, paragraph [0260] and Figure 4).

Applicant additionally emphasizes that the knowledge and level of skill in the art was high on the filing date, and as discussed above, representative components of the claimed compositions were already known. The present case is analogous to the situation in Capon vs Eshhar, 418, F 4d 1349 (Ped. Cir. 2005). There, the claims were directed to a genus of chimeric genes made from known DNA sequences having known functions, using known procedures. In Capon v Eshhar the Federal Circuit held that the claims were supported by adequate written description and that written description requirement did not require a recitation in the specification of the nucleotide sequences of the claimed chimeric DNA when representative portions of the sequence used to make the claimed chimeric genes were already known.
In view of the foregoing, Applicant respectfully submits that a person of ordinary skill in the art, enlightened by the disclosure of the subject application in view of the scientific and technical knowledge in the art on the filing date would have been able to readily envision a large number compositions that are representative of the claimed compositions and would have reasonably understood that Applicant was in possession of the claimed invention at the time the application was filed.
In response, the claims are drawn to a pharmaceutical composition. 
Claim 1 encompasses a pharmaceutical composition, comprising
any first antigen-binding molecule having a first antigen-binding region that binds to a first antigen and a first polypeptide comprising either or both of a first CH2 and a first CH3, and
any second antigen-binding molecule having a second antigen-binding region that binds to a second antigen and a second polypeptide comprising either or both of a second CH2 and a second CH3,
wherein said first antigen-binding molecule and said second antigen-binding molecule are not linked by a covalent bond,
wherein either or both of said first antigen-binding molecule and said second antigen- binding molecule have at least one modification to suppress the formation of a homodimer and promote the formation of a heterodimer, and
wherein the amount of the heterodimer formed when cells expressing the first antigen and the second antigen are present is higher than that when the cells are not present.
Claim 2 encompasses the pharmaceutical composition according to claim 1, wherein, when a sensor chip on which 50 pg per mm” of the first antigen-binding molecule is immobilized and a measurement solution containing 2.5 mg/mL of the second antigen-binding molecule are used in surface plasmon resonance to measure affinity between the two antigen-binding molecules, the binding amount of the second antigen-binding molecule to the first antigen-binding molecule is within the range of 1:0.1 to 1:0.9 in terms of molar ratio.
Claim 4 encompasses the pharmaceutical according to claim 1, wherein the binding activity of the heterodimer to any FcγR when said heterodimer is formed is higher than the binding activity of a monomer of the first antigen-binding molecule or a monomer of the second antigen- binding molecule to FcγR, or the binding activity of the homodimer to FcγR when said homodimer is formed.
Claim 6 encompasses the pharmaceutical according to claim 1, wherein either or both of said first CH3 and said second CH3 further have a substitution of at least one of the amino acid residues at positions 357, 397, and 409 in the EU numbering system with another amino acid residue.
Claim 7 encompasses the pharmaceutical according to claim 1, wherein either or both of said first polypeptide and said second polypeptide further comprise a portion or full-length of a hinge region in an antibody-half molecule. 
Claim 8 encompasses the pharmaceutical of claim 7, wherein the portion or full-length of hinge region in either or both of said first polypeptide and said second polypeptide has a modification of the cysteine residues at either or both of positions 226 and 229 in the EU numbering system to another amino acid residue.
Claim 9 encompasses the pharmaceutical composition according to claim 1, wherein said first polypeptide and said second polypeptide each comprises a constant region portion in an antibody- half molecule. 
Claim 10 encompasses the pharmaceutical according to claim 1, wherein the effector function when cells expressing said first antigen and said second antigen are present is higher than that when cells expressing said first antigen but not the second antigen or cells expressing said second antigen but not the first antigen are present.
Claim 11 encompasses a pharmaceutical composition, comprising
a first antigen-binding molecule having a first antigen-binding region that binds to any first antigen and a first polypeptide comprising a first CH3, and
a second antigen-binding molecule having a second antigen-binding region that binds to any second antigen and a second polypeptide comprising a second CH3,
wherein said first antigen-binding molecule and said second antigen-binding molecule are not linked by a covalent bond, 
wherein the amount of the heterodimer formed when cells expressing the first antigen and the second antigen are present is higher than that when the cells are not present, and
wherein said first CH3 and said second CH3 have at least one modification of (iv) to (vi) below:
(iv) any modification where either of said first CH3 and said second CH3 has a positively-charged region and the other has a negatively-charged region, and when the heterodimer is formed, the positively-charged region interacts with the negatively-charged region,
(v) any modification where either of said first CH3 and said second CH3 has a convex portion and the other has a concave portion, and when the heterodimer is formed, the convex portion fits into and interacts with the concave portion, and
(vi) any modification where said first CH3 and said second CH3 are modified IgG CH3 a part of which is replaced with a part of IgA CH3, and when said heterodimer is formed, the replaced part of IgA CH3 in said first CH3 interacts with the replaced part of IgA CH3 in said second CH3.
Claim 12 encompasses a first antigen-binding molecule comprising a first antigen-binding region that binds to any first antigen and a first polypeptide comprising either or both of a first CH2 and a first CH3, wherein, when mixed in solution with a second antigen-binding molecule having a second antigen-binding region that binds to any second antigen and a second polypeptide comprising either or both of a second CH2 and a second CH3, the first antigen-binding molecule is promoted to form a heterodimer with the second antigen-binding molecule and suppressed to form a homodimer of the first antigen-binding molecule, wherein in said heterodimer, said first antigen-binding molecule and said second antigen-binding molecule are not linked by a covalent bond, wherein either or both of said first antigen-binding molecule and said second antigen-biding molecule have at least one modification to suppress the formation of a homodimer and promote the formation of a heterodimer, and wherein the amount of the heterodimer formed when cells expressing the first antigen and the second antigen are present is higher than that when the cells are not present.
Claim 13 encompasses any second antigen-binding molecule comprising a second antigen-binding region that binds to a second antigen and a second polypeptide comprising either or both of a second CH2 and a second CH3, wherein, when mixed in solution with a first antigen- binding molecule having a first antigen-binding region that binds to a first antigen and a first polypeptide comprising either or both of a first CH2 and a first CH3, the second antigen-binding molecule is promoted more likely to form a heterodimer with the first antigen-binding molecule and suppressed to form than a homodimer of the second antigen-binding molecule, and wherein in said heterodimer, said first antigen-binding molecule and said second antigen-binding molecule are not linked by a covalent bond, wherein either or both of said first antigen-binding molecule and said second antigen-biding molecule have at least one modification to suppress the formation of a homodimer and promote the formation of a heterodimer, and wherein the amount of the heterodimer formed when cells expressing the first antigen and the second antigen are present is higher than that when the cells are not present.
Claim 20 encompasses the pharmaceutical composition according to claim 11, wherein either or both of said first CH3 and said second CH3 further have a substitution of at least one of the amino acid residues at positions 357, 397, and 409 in the EU numbering system with another amino acid residue. 
Claim 21 encompasses the pharmaceutical composition according to claim 11, wherein either or both of said first polypeptide and said second polypeptide further comprise a portion or full-length of a hinge region in an antibody-half molecule. 
Claim 22 encompasses the pharmaceutical composition of claim 21, wherein the portion or full-length of hinge region in either or both of said first polypeptide and said second polypeptide has a modification of the cysteine residues at either or both of positions 226 and 229 in the EU numbering system to another amino acid residue.
Regarding first antigen binding molecule having a first antigen-binding region that binds to any first antigen, the specification discloses:
a. First Antigen-binding Region
[0113] The first antigen-binding region is a region that binds to a first antigen. Preferably, the first antigen-binding region comprises the variable region portion of an antibody-half molecule or a first antigen-binding fragment thereof The first antigen-binding fragment means a fragment of the variable region portion of an antibody-half molecule that retains the ability to bind to the first antigen.
[0114] The first antigen includes, for example, a protein expressed on a target cell. The protein is preferably an antigen expressed on abnormal cells causing a target disease. The antigen expressed on abnormal cells is preferably a membrane protein. The membrane protein is preferably an extracellular region thereof.
[0115] The first antigen may be the same as or different from a second antigen described later on. Preferably, the first antigen and the second antigen are different. As a result of the difference between the first antigen and the second antigen, the target specificity of the combination of the first antigen-binding molecule and the second antigen-binding molecule to abnormal cells is improved.
[0116] Preferably, either or both of the first antigen and the second antigen are expressed on abnormal cells but not on normal cells, more preferably, both the first antigen and the second antigen are expressed on abnormal cells but not on normal cells.
[0117] The type of antigens is not particularly limited, and any type of antigen can be used. Examples of antigens include receptors or their fragments, cancer antigens, MHC antigens, and differentiation antigens and the like, but are not particularly limited thereto.
[0118] Examples of the receptors include receptors belonging to the hematopoietic factor receptor family, cytokine receptor family, tyrosine kinase-type receptor family, serine/threonine kinase-type receptor family, TNF receptor family, G protein-coupled receptor family, GPI-anchored receptor family, tyrosine phosphatase-type receptor family, adhesion factor family, hormone receptor family, and such. Reports on the receptors belonging to these receptor families and their characteristics can be found in various sources of documents, for example, in Cooke B A., King R J B., van der Molen H J. ed. New Comprehensive Biochemistry Vol.18B “Hormones and their Actions Part II” pp.1-46 (1988) Elsevier Science Publishers By., New York, USA; Patthy L. (1990) Cell, 61: 13-14; Ullrich A., et al. (1990) Cell, 61: 203-212; Massagul J. (1992) Cell, 69: 1067-1070; Miyajima A., et al. (1992) Annu. Rev. Immunol., 10: 295-331; Taga T. and Kishimoto T. (1992) FASEB J., 7: 3387-3396; Fantl WI., et al. (1993) Annu. Rev. Biochem., 62: 453-481; Smith C A., et al. (1994) Cell, 76: 959-962; Flower D R. (1999) Biochim. Biophys. Acta, 1422: 207-234; Miyasaka M. ed. Cell Technology, Handbook Series “Handbook for adhesion factors” (1994) Shujunsha, Tokyo, Japan; and such. Examples of specific receptors belonging to the above-mentioned receptor families include human or mouse erythropoietin (EPO) receptor, human or mouse granulocyte-colony stimulating factor (G-CSF) receptor, human or mouse thrombopoietin (TPO) receptor, human or mouse insulin receptor, human or mouse Flt-3 ligand receptor, human or mouse platelet-derived growth factor (PDGF) receptor, human or mouse interferon (IFN)-α or -β receptor, human or mouse leptin receptor, human or mouse growth hormone (GH) receptor, human or mouse interleukin (IL)-10 receptor, human or mouse insulin-like growth factor (IGF)-I receptor, human or mouse leukemia inhibitory factor (LIF) receptor, and human or mouse ciliary neurotrophic factor (CNTF) receptor (hEPOR: Simon, S. et al. (1990) Blood 76, 31-35; mEPOR: D'Andrea, A D. et al. (1989) Cell 57, 277-285; hG-CSFR: Fukunaga, R. et al. (1990) Proc. Natl. Acad. Sci. USA. 87, 8702-8706; mG-CSFR: Fukunaga, R. et al. (1990) Cell 61, 341-350; hTPOR: Vigon, I. et al. (1992) 89, 5640-5644.; mTPOR: Skoda, R C. et al. (1993) 12, 2645-2653; hInsR: Ullrich, A. et al. (1985) Nature 313, 756-761; hFlt-3: Small, D. et al. (1994) Proc. Natl. Acad. Sci. USA. 91, 459-463; hPDGFR: Gronwald, R G K. et al. (1988) Proc. Natl. Acad. Sci. USA. 85, 3435-3439; hIFN α/β R: Uze, G. et al. (1990) Cell 60, 225-234; and Novick, D. et al. (1994) Cell 77, 391-400).
[0119] Cancer antigens are antigens that are expressed as cells become malignant, and are also called tumor-specific antigens. Furthermore, abnormal sugar chains that appear on cell surfaces and protein molecules when the cells become cancerous are also cancer antigens and are specifically called as carcinoma associated carbohydrate antigen. Examples of cancer antigens include CA19-9, CA15-3, and sialyl SSEA-1 (SLX).
[0120] MHC antigens can be classified broadly into MHC class I antigens and MHC class II antigens: MHC class I antigens include HLA-A, -B, -C, -E, -F, -G, and -H; and MHC class II antigens include HLA-DR, -DQ, and -DP.
[0121] Differentiation antigens include CD1, CD2, CD3, CD4, CDS, CD6, CD7, CD8, CD10, CD11a, CD11b, CD11c, CD13, CD14, CD15s, CD16, CD18, CD19, CD20, CD21, CD23, CD25, CD28, CD29, CD30, CD32, CD33, CD34, CD35, CD38, CD40, CD41a, CD41b, CD42a, CD42b, CD43, CD44, CD45, CD45RO, CD48, CD49a, CD49b, CD49c, CD49d, CD49e, CD49f, CD51, CD54, CD55, CD56, CD57, CD58, CD61, CD62E, CD62L, CD62P, CD64, CD69, CD71, CD73, CD95, CD102, CD106, CD122, CD126, and CDw130.
Thus the first antigens to which the first antigen-binding molecule binds are unlimited.
Regarding a second antigen-binding molecule having a second antigen-biding region that bonds to a second antigen, the specification discloses:
2. Second Antigen-binding Molecule
[0127] The second antigen-binding molecule has a second antigen-binding region and a second polypeptide.
a. Second Antigen-binding Region
[0128] The second antigen-binding region is a region that binds to a second antigen. Preferably, the second antigen-binding region comprises a variable region portion of an antibody-half molecule or a second antigen-binding fragment thereof. The second antigen-binding fragment means a fragment of the variable region portion of an antibody-half molecule that retains its ability to bind to the second antigen.
[0129] The second antigen includes, for example, a protein expressed on a target cell. The protein is preferably an antigen expressed on abnormal cells causing a target disease. The antigen expressed on abnormal cells is preferably a membrane protein. The membrane protein is preferably an extracellular region thereof.
[0130] The second antigen may be the same as or different from the above-mentioned first antigen. Preferably, the first antigen and the second antigen are different. As a result of the difference between the first antigen and the second antigen, the target specificity of the combination of the first antigen-binding molecule and the second antigen-binding molecule to abnormal cells is improved.
[0131] Preferably, either or both of the first antigen and the second antigen are expressed on abnormal cells but not on normal cells, more preferably, both the first antigen and the second antigen are expressed on abnormal cells but not on normal cells.
Again, the second antigens to which the second antigen-binding region bind are unlimited. 
Regarding antibody-half molecule, the specification discloses:
[0101] Herein, “antibody-half molecule” means a single molecule when the binding between H chains in an antibody is dissociated, and is sometimes generally called a monovalent antibody. Examples of an antibody-half molecule in the case where the antibody is IgG include a complex composed of one H chain and one L chain. Antibody-half molecules include molecules consisting of one H chain which are produced by dissociating the inter-H chain bonds of so-called heavy chain antibodies (also called VHHs (VH originating from heavy-chain antibody)), which are antibodies consisting of two H chains found in camelid antibodies and such.
[0102] In one embodiment, the antibody-half molecules include those derived from chimeric antibodies or humanized antibodies.
[0103] In one embodiment, the antibody-half molecules include those derived from various isotypes such as IgG, IgM, IgA, IgD, and IgE. The antibody-half molecules are preferably those derived from IgG. There are IgG1, IgG2, IgG3, and IgG4 in IgG. The antibody-half molecules may be derived from any of these subtypes. The antibody-half molecules are preferably derived from IgG1 or IgG2 from the viewpoint of easily exerting effector function.
Thus, the antibodies include human antibody, monoclonal, chimeric, humanized, VHH, bispecific or multispecific, but are not limited to the ones that are known in the art.  

Given the well-known high level of polymorphism of antibodies, the skilled artisan would not recognized that applicant was in possession of the vast repertoire of antibodies (aka first antigen-binding molecule and second antigen-binding molecule that bind to any antigens as defined in the specification) and the unlimited number of bispecific antibodies as a pharmaceutical composition encompassed by the claimed invention at the time of filing. 
In particular, the specification does not describe the relevant identifying characteristics, e.g., heavy and light chain variable regions of the first antigen-binding molecule (first half antibody molecule), and the second antigen-binding molecules (second half antibody molecule), including VHHs, that correlated with binding to which first and second antigens encompassed by the claimed pharmaceutical composition. The specification does not describe the structure, e.g., amino acid sequence of the heavy and light chain variable regions of the first antigen-binding molecule and the heavy and light chain variable regions of the second antigen-binding molecule that correlated with binding of the second antigen-binding molecule to the first antigen-binding molecule is within the range of 1:0.1 to 1:0.9 in terms of molar ratio (claim 2).   The specification does not describe the structural features common to the members of the genus that bind to any and all first and second antigens on the same cell or different cell.  Thus, one of skill in the art cannot "visualize or recognize" most members of the genus.  A pharmaceutical composition without guidance as to the binding specificity of the antibody for treating which disease and the lack of in vivo working examples are unpredictable.  
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion). 
Similarly, Edwards et al., J Mol Biol. 2003 Nov 14;334(1): 103-118, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen (as held in Abbvie).  Thus, a skilled artisan would NOT recognize that applicant was in possession of the claimed pharmaceutical composition at the time of filing.  

In response to the argument that the specification discloses methods of designing, making, screening, and using the claimed compositions (see, e.g., paragraphs [0111]-[0182], [0183]-[0200], [0201]-[0218], and Test Examples 1-11 (paragraphs [0219]-[0236] and [0261]-[0262]), University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 927 (Fed. Cir. 2004) (finding that the disclosure of “assays for screening compounds, including peptides, polynucleotides, and small organic molecules to identify those that inhibit the expression or activity of the PGHS-2 gene product,” did not satisfy the written description requirement for claims requiring administration of a “compound that selectively inhibits PGHS-2”); see also, Ariad Pharmaceuticals, Inc., v. Eli Lilly and Company, 598 F.3d 1336, 1344 (Fed. Cir. 2010) (recognizing distinction between requirements for written description and enablement); Centocor, 636 F.3d 1350 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors . . . possessed such an antibody.”). 
In response to the argument that the specification also provides working examples demonstrating the production and characterization of 14 prototypical half antibodies (14 that bind IL6-R, 7 that bind GPC3, 7 that bind Epiregulin, 7 that bind KLH (see, e.g., Tables 1 and 7, Examples 1-5 and 7-10), and 2 that bind CD19 (see, e.g., Table 6, Example 6), the claims are not limited to these half antibodies as argued.  
In response to the argument that specification further discloses that the administration of a combination of CD19 half antibodies results in the depletion of B cells in mouse in vivo, but that each antibody-half does not show significant cytotoxicity when administered alone (see, Example 6-4, paragraph [0260] and Figure 4), the rejected claims are NOT drawn to a method of depletion of B cells in vivo comprises administering a combination of CD19 half antibodies results in the depletion of B cells in mouse in vivo, but that each antibody-half does not show significant cytotoxicity when administered alone. 
Regarding first antigen molecule and second antigen-binding molecule are not linked by a covalent bond, the specification discloses just C226S and C229S substitution or deleting hinge disulfide so that no reducing agent is required when administering in vivo or simply mixing the half antibody molecule in vitro.  
Regarding binding activity of the heterodimer to any FcγR is higher when said heterodimer is formed than the binding activity of a monomer of the first antigen-binding molecule or a monomer of the second antigen-binding molecule (claim 4), the specification discloses: 
[0157] In this embodiment, the FcγR includes, for example, rodent and primate FcγRs and may be any one of these FcγRs. In this embodiment, the FcγR is preferably a rodent and a primate FcγR. Rodents are preferably mice and rats. Primates are preferably cynomolgus monkeys and humans. In this embodiment, the FcγR includes human FcγRs, and rodent and nonhuman primate homologs that are structurally homologous and functionally similar to human FcγRs.
[0158] Subclasses of FcγR in this embodiment include human FcγR1, human FcγRII, and human FcγRIII, and rodent and non-human primate homologs thereof Among these, FcγR is preferably a human FcγRII or human FcγRIII, or a rodent and nonhuman primate homolog thereof, more preferably, human FcγRIII or a rodent and nonhuman primate homolog thereof. The human FcγR is preferably human FcγRII or human FcγRIII, more preferably human FcγRIII.
[0159] Human FcγRII in this embodiment is further divided into human FcγRIIA, human FcγRIIB, and human FcγRIIC. Among these, human FcγRII is preferably human FcγRIIB. Human FcγRIII is further divided into human FcγRIIIA and human FcγRIIIB. Among these, human FcγRIII is preferably human FcγRIIIA.
The specification exemplifies although either antibody-half molecule alone has almost no FcγR-binding activity, the two antibody-half molecules are expected to show effector activity due to the enhanced binding to FcγRIV when they are mixed and form a heterodimer, see para. [0178].  
However, the binding activity of the heterodimer to any FcγR is higher than the binding activity of either monomer that binds to first antigen or second antigen in claim 4. 
Regarding the amount of the heterodimer formed when cells expressing the first antigen and the second antigen are present is higher than when the cells are not present, the specification does not describe which cell expressed both first and second antigens to which the bispecific antibody binds, that promote higher heterodimer formation in vitro when mixed in solution (claims 12-13) or in vivo when administered to a subject as a pharmaceutical composition, the specification discloses modifications were introduced into both antibody-half molecules A and B at E357, V397 and K409, which are amino acid residues on CH3 interface.  By combining these ADCC-enhancing modifications (L234Y/L235Q/G236W/S239M/H268D/D270E/S298A) for enhancing ADCC, hinge region modifications (C226S and/or C229S), heterodimerization modifications (D356C/T366S/L368A/Y407V), and CH3 interface destabilization modifications (D356K/E357L,V397Y/K409D or D356K/E357N/V397Y/K409D), the antibody-half mCH3 molecule A and antibody-half molecule B of interest were obtained. That is, homodimerization of antibody-half molecules A and antibody-half molecules B does not occur in blood or on cells on which each antigen is singly expressed, but the two antibody-half molecules heterodimerize with each other and become able to bind to FcγRIIIa only when they are simultaneously bound to cells on which the two antigens are present, see para. [0238]. 
However, the amended claims 1, 10, 11, 12 and 13 recite “wherein the amount of the heterodimer formed when cells expressing the first antigen and the second are present is higher than that when the cells are not present”.
For these reasons, the rejection is maintained. 

Claims 1-2, 4, 6-13 and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a composition comprising a first antibody-half molecule comprising a first variable region that binds to a first antigen, a first Fc polypeptide comprising a first hinge, a first CH2 and a first CH3 domain and a second antibody-half molecule comprising a second variable region that binds to a second antigen, a second Fc polypeptide comprising a second hinge, a second CH2 and a second CH3 domain wherein the first antibody-half molecule and the second antibody-half molecule are not linked by a covalent bond, wherein the first Fc polypeptide comprising a combination of substitutions selected from the group consisting of L234Y/L235Q/G236W/S239M/H268D/D270E/S298A/Y349C/T366W, D356K/V397Y/K409D, D356K/V397Y/K409H, D356K/V397Y/K409T, D356K/E357N/V397Y/K409D, D356K/E357L/V397Y/K409D, V397Y/K409D/Y349T/T394F, and the second Fc polypeptide comprises a combination of substitutions selected from the group consisting of D356C/T366S/L368A/Y407V, V397Y/K409D/K439E, V397Y/K409H/K439E, V397Y/K409T/K439E, E357N/V397Y/K409D/K439E, E357L/V397Y/K409D/K439E, V097Y/K409D/S364H/F405A, wherein the first and second antibody-half molecules form a heterodimer when mixed in solution, and wherein the first and second antigen-binding molecules bind to human IL6 Receptor, human epiregulin, KLH or mouse CD19, (2) the composition above wherein the heterodimer increases antibody dependent cytotoxicity (ADCC), (3) the composition above wherein the first antibody-half molecule and the second antibody-half molecule form heterodimer and binds to FcγRIIIa, (4) the composition above wherein the first antibody-half molecule and the second antibody-half molecule heterodimerize only when binds to the first and second antigens expressed on a cell and enhance cytotoxicity, does not reasonably provide enablement for the claimed pharmaceutical as set forth in claims 1-2, 4, 6-13 and 20-22 for treating any and all diseases. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
Enablement is considered in view of the Wands factors (MPEP 2164.01(a)). These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  . In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
In this case, claim 1 encompasses a pharmaceutical composition, comprising
any first antigen-binding molecule having a first antigen-binding region that binds to a first antigen and a first polypeptide comprising either or both of a first CH2 and a first CH3, and
any second antigen-binding molecule having a second antigen-binding region that binds to a second antigen and a second polypeptide comprising either or both of a second CH2 and a second CH3,
wherein said first antigen-binding molecule and said second antigen-binding molecule are not linked by a covalent bond,
wherein either or both of said first antigen-binding molecule and said second antigen- binding molecule have at least one modification to suppress the formation of a homodimer and promote the formation of a heterodimer, and
wherein the amount of the heterodimer formed when cells expressing the first antigen and the second antigen are present is higher than that when the cells are not present.
Claim 2 encompasses the pharmaceutical composition according to claim 1, wherein, when a sensor chip on which 50 pg per mm” of the first antigen-binding molecule is immobilized and a measurement solution containing 2.5 mg/mL of the second antigen-binding molecule are used in surface plasmon resonance to measure affinity between the two antigen-binding molecules, the binding amount of the second antigen-binding molecule to the first antigen-binding molecule is within the range of 1:0.1 to 1:0.9 in terms of molar ratio.
Claim 4 encompasses the pharmaceutical according to claim 1, wherein the binding activity of the heterodimer to any FcyR when said heterodimer is formed is higher than the binding activity of a monomer of the first antigen-binding molecule or a monomer of the second antigen- binding molecule to FcyR, or the binding activity of the homodimer to FcyR when said homodimer is formed.
Claim 6 encompasses the pharmaceutical according to claim 1, wherein either or both of said first CH3 and said second CH3 further have a substitution of at least one of the amino acid residues at positions 357, 397, and 409 in the EU numbering system with another amino acid residue.
Claim 7 encompasses the pharmaceutical according to claim 1, wherein either or both of said first polypeptide and said second polypeptide further comprise a portion or full-length of a hinge region in an antibody-half molecule. 
Claim 8 encompasses the pharmaceutical of claim 7, wherein the portion or full-length of hinge region in either or both of said first polypeptide and said second polypeptide has a modification of the cysteine residues at either or both of positions 226 and 229 in the EU numbering system to another amino acid residue.
Claim 9 encompasses the pharmaceutical composition according to claim 1, wherein said first polypeptide and said second polypeptide each comprises a constant region portion in an antibody- half molecule. 
Claim 10 encompasses the pharmaceutical according to claim 1, wherein the effector function when cells expressing said first antigen and said second antigen are present is higher than that when cells expressing said first antigen but not the second antigen or cells expressing said second antigen but not the first antigen are present.
Claim 11 encompasses a pharmaceutical composition, comprising
a first antigen-binding molecule having a first antigen-binding region that binds to any first antigen and a first polypeptide comprising a first CH3, and
a second antigen-binding molecule having a second antigen-binding region that binds to any second antigen and a second polypeptide comprising a second CH3,
wherein said first antigen-binding molecule and said second antigen-binding molecule are not linked by a covalent bond, 
wherein the amount of the heterodimer formed when cells expressing the first antigen and the second antigen are present is higher than that when the cells are not present, and
wherein said first CH3 and said second CH3 have at least one modification of (iv) to (vi) below:
(iv) any modification where either of said first CH3 and said second CH3 has a positively-charged region and the other has a negatively-charged region, and when the heterodimer is formed, the positively-charged region interacts with the negatively-charged region,
(v) any modification where either of said first CH3 and said second CH3 has a convex portion and the other has a concave portion, and when the heterodimer is formed, the convex portion fits into and interacts with the concave portion, and
(vi) any modification where said first CH3 and said second CH3 are modified IgG CH3 a part of which is replaced with a part of IgA CH3, and when said heterodimer is formed, the replaced part of IgA CH3 in said first CH3 interacts with the replaced part of IgA CH3 in said second CH3.
Claim 12 encompasses a first antigen-binding molecule comprising a first antigen-binding region that binds to any first antigen and a first polypeptide comprising either or both of a first CH2 and a first CH3, wherein, when mixed in solution with a second antigen-binding molecule having a second antigen-binding region that binds to any second antigen and a second polypeptide comprising either or both of a second CH2 and a second CH3, the first antigen-binding molecule is promoted to form a heterodimer with the second antigen-binding molecule and suppressed to form a homodimer of the first antigen-binding molecule, wherein in said heterodimer, said first antigen-binding molecule and said second antigen-binding molecule are not linked by a covalent bond, wherein either or both of said first antigen-binding molecule and said second antigen-biding molecule have at least one modification to suppress the formation of a homodimer and promote the formation of a heterodimer, and wherein the amount of the heterodimer formed when cells expressing the first antigen and the second antigen are present is higher than that when the cells are not present.
Claim 13 encompasses any second antigen-binding molecule comprising a second antigen-binding region that binds to a second antigen and a second polypeptide comprising either or both of a second CH2 and a second CH3, wherein, when mixed in solution with a first antigen- binding molecule having a first antigen-binding region that binds to a first antigen and a first polypeptide comprising either or both of a first CH2 and a first CH3, the second antigen-binding molecule is promoted more likely to form a heterodimer with the first antigen-binding molecule and suppressed to form than a homodimer of the second antigen-binding molecule, and wherein in said heterodimer, said first antigen-binding molecule and said second antigen-binding molecule are not linked by a covalent bond, wherein either or both of said first antigen-binding molecule and said second antigen-biding molecule have at least one modification to suppress the formation of a homodimer and promote the formation of a heterodimer, and wherein the amount of the heterodimer formed when cells expressing the first antigen and the second antigen are present is higher than that when the cells are not present.
Claim 20 encompasses the pharmaceutical composition according to claim 11, wherein either or both of said first CH3 and said second CH3 further have a substitution of at least one of the amino acid residues at positions 357, 397, and 409 in the EU numbering system with another amino acid residue. 
Claim 21 encompasses the pharmaceutical composition according to claim 11, wherein either or both of said first polypeptide and said second polypeptide further comprise a portion or full-length of a hinge region in an antibody-half molecule. 
Claim 22 encompasses the pharmaceutical composition of claim 21, wherein the portion or full-length of hinge region in either or both of said first polypeptide and said second polypeptide has a modification of the cysteine residues at either or both of positions 226 and 229 in the EU numbering system to another amino acid residue.
Enablement is not commensurate in scope with claims as how to use the claimed pharmaceutical composition for treating disease without guidance as to the binding specificity of the first and second binding molecule.  
The specification discloses five half antibodies A1 to A5 and B1 to B5 as shown in Table 1 that binds to human interleukin 6 receptor.

    PNG
    media_image1.png
    387
    618
    media_image1.png
    Greyscale

The antibody-half molecules binding to just FcγRIIIa was evaluated and the results are shown in Table 2. A1 to A5, the series of antibody-half molecules A, and B1 to B5, the series of antibody-half molecules B, did not show binding ability to Fc.gamma.RIIIa when each was present alone, but showed binding ability to Fc.gamma.RIIIa only when antibody-half molecules A1 and B1, A2 and B2, A3 and B3, A4 and B4, or A5 and B5 were mixed, see example 3. 
The modifications described in WO 2013/002362 were used so that ADCC activity would be enhanced upon heterodimerization.  The L234Y, L235Q, G236W, S239M, H268D, D270E, and S298A substitutions (antibody-half molecule A) and the D270E, K326D, A330M and K334E substitutions (antibody-half molecule B) were introduced into the CH2 of antibody-half molecule A and antibody-half molecule B, respectively. In order not to form a disulfide bond between the hinge regions of the antibody, C226S and C229S were introduced into both antibody-half molecules A and B. In addition to these mutations, the modifications described in WO 2006/106905 were used as modifications to suppress the formation of homodimers and promote the formation of heterodimers. Specifically, substitutions D356K and K439E were introduced into antibody-half molecules A and B, respectively.  , since the interaction at the CH3 interface is strong, it is not possible to obtain antibody-half molecules only by these mutations. Therefore, in order to weaken the interaction at the CH3 interface, the modifications described in WO 2015/046467 were used. Modifications were introduced into both antibody-half molecules A and B at E357, V397 and K409, which are amino acid residues on CH3 interface. By combining these ADCC-enhancing modifications, hinge region modifications, heterodimerization modifications, and CH3 interface destabilization modifications, the antibody-half molecule A and antibody-half molecule B of interest were obtained, see para. [0238].  The antibody against the human interleukin 6 receptor disclosed in WO 2009/125825 was used. MRAH (SEQ ID NO: 11) was used as the H chain variable region and the sequence of wild-type IgG1 (SEQ ID NO: 12) was used as the H chain constant region. MRAL (SEQ ID NO: 13) was used as the L chain variable region, and the k0 sequence (SEQ ID NO: 14), which is a wild-type .kappa. chain was used as the L chain constant region. For the control of the half molecule state of antibody (peak H in FIG. 1b), EGLVH (SEQ ID NO: 15), which is the H chain variable region portion of the anti-human epiregulin antibody described in WO 2013/100120, was used as the H chain variable region, and wtIgG4C4 (SEQ ID NO: 16), which has the modification described by Lu et al. (Shan L, Colazet M, Rosenthal K L, Yu X Q, Bee J S, Ferguson A, Damschroder M, Wu H, Dall'Acqua W F, Tsui P, Oganesyan V in Generation and Characterization of an IgG 4 Monomeric Fc Platform. PLoS One 2016 Aug. 1; 11 (8)), was used as the H chain constant region portion. EGLVL (SEQ ID NO: 17), which is the L chain variable region portion of the anti-human epiregulin antibody described in WO 2013/100120, was used as the L chain variable region, and the sequence of k0, which is a wild-type .kappa. chain, was used as the L chain constant region. The assay was carried out according to the method described in Test Example 2. In this case, MRAH was used for each of the H chain variable regions, and MRAL-k0 was used for all of the L chains.
As shown in Table 2, A1 to A5, the series of antibody-half molecules A, and B1 to B5, the series of antibody-half molecules B, did not show binding ability to Fc.gamma.RIIIa when each was present alone, but showed binding ability to Fc.gamma.RIIIa only when antibody-half molecules A1 and B1, A2 and B2, A3 and B3, A4 and B4, or A5 and B5 were mixed.
The specification further discloses an antibody-half molecule H chain having the H chain variable region of the anti-mouse CD19 antibody and having DA303v2 (SEQ ID NO: 27) as the antibody-half molecule H chain constant region portion, which is a constant region portion prepared by introducing the modifications L234Y/L235Q/G236W/S239M/H268D/D270E/S298A for enhancing ADCC and the modifications D356K/V397Y/K409D for promoting antibody-half molecule formation and heterodimerization into the CH2 and CH3, respectively, of G1d (SEQ ID NO: 26), which is wild-type human IgG1 from which C-terminal Gly and Lys are removed. Likewise, a gene was prepared for an antibody-half molecule H chain having the H chain variable region of the anti-mouse CD19 antibody and having DB220v2 (SEQ ID NO: 28) as the antibody H chain constant region portion, which is a constant region portion prepared by introducing the modifications D270E/K326D/A330M/K334E for enhancing ADCC and the modifications V397Y/K409D/K439E for promoting antibody-half molecule-formation and heterodimerization into the CH2 and CH3, respectively, of G1d. In addition, in order to prepare a whole antibody having the same ADCC-enhancing modifications as those of these antibody-half molecules, genes were prepared for an antibody H chain having the H chain variable region of the anti-mouse CD19 antibody and having Kn125 (SEQ ID NO: 29) as the antibody H chain constant region, which was prepared by introducing the ADCC-enhancing modifications L234Y/L235Q/G236W/S239M/H268D/D270E/S298A and the heterodimerization modifications Y349C/T366W into the CH2 and CH3 of G1d, respectively, and for an antibody H chain having the H chain variable region of the anti-mouse CD19 antibody and having H1076 (SEQ ID NO: 30) as the antibody H chain constant region, which was prepared by introducing the ADCC-enhancing modifications D270E/K326D/A330M/K334E and the heterodimerization modifications D356C/T366S/L368A/Y407V into the CH2 and CH3 of G1d, respectively. The knobs-into-holes technique (Margaret Merchant et al., Nature Biotechnology 1998, 16, 677-681) has been introduced into Kn125 and H1076, and therefore co-expression of these two H chain genes with an gene for the L chain of the anti-mouse CD19 antibody results in a heterodimerized whole antibody being produced. Similarly, genes were also prepared for an antibody H chain having the H chain variable region of the anti-mouse CD19 antibody and having F760 (SEQ ID NO: 31) as the H chain constant region, which is a constant region prepared by introducing the modifications for attenuating the binding to mouse Fc.gamma.R described in WO 2013/047748 (L235R/S239K) into G1d; and for an antibody H chain having the H chain variable region of the anti-mouse CD19 antibody and having the mouse IgG2a constant region with enhanced ADCC activity described in WO 2015/174439 (mFa55: SEQ ID NO: 32). As an antibody not binding to mouse CD19, a gene for an antibody H chain having IC17H (SEQ ID NO: 24), which is the H chain variable region of the anti-KLH antibody described in WO 2015/174439, and having F760nN17 (SEQ ID NO: 33), which is a constant region with attenuated binding to Fc.gamma.R, was prepared, respectively. As antibody L chains, genes for an antibody L chain having a wild-type human kappa constant region (k0: SEQ ID NO: 14) and the L chain variable region of the anti-mouse CD19 antibody, and for an antibody L chain having a wild-type mouse kappa constant region (mk0: SEQ ID NO: 34) and the L chain variable region of the anti-mouse CD19 antibody, were prepared. Moreover, a gene for an antibody L chain having the anti-KLH antibody L chain variable region IC17L (SEQ ID NO: 25) and a wild-type human kappa constant region (k0) was prepared, see Example 6. 
The binding of mouse Anti-mouse CD19 Antibody-half Molecules or Dimers Thereof to Mouse Fc.gamma.R were evaluated using Biacore (registered trademark) T200 (GE Healthcare).  The affinity measurement for mouse FcγRs are shown in Table 5.   

    PNG
    media_image2.png
    230
    612
    media_image2.png
    Greyscale

From the results in Table 5, mFa55, which is an Fc.gamma.R binding-enhanced mouse IgG2a antibody, showed a binding enhancement of 44.7 folds to Fc.gamma.R1, 3.4 folds to Fc.gamma.RII, 11.7 folds to Fc.gamma.RIII, and 57.5 folds to Fc.gamma.RIV as compared to G1d. Kn125/H1076, a heterodimerized ADCC-enhanced antibody of human IgG1 type, showed a weakened binding by 0.4 folds to Fc.gamma.R1, and a binding enhancement of 5.7 folds to Fc.gamma.RII, 13.2 folds to Fc.gamma.RIII, and 253.3 folds to Fc.gamma.RIV, as compared to G1d. The antibody-half molecule DA303v2 did not bind to any mouse Fc.gamma.R. The binding of the antibody-half molecule DB220v2 to any mouse Fc.gamma.R was also weakened, and its affinity was 0.05 folds to Fc.gamma.R1, 0.03 folds to Fc.gamma.RII, and 0.04 folds to Fc.gamma.RIII, as compared to G1d. It did not bind to Fc.gamma.RIV. When measuring 1D3-DA303v2/1D3-DB220v2 prepared by mixing equal amounts of the two antibody-half molecules DA303v2 and DB220v2, although the binding was weakened by 0.03 folds to Fc.gamma.RI, 0.08 folds to Fc.gamma.RII, and 0.4 folds to Fc.gamma.RIII, the binding was enhanced by 11.5 folds to Fc.gamma.RIV, as compared to G1d. Based on the above results, although either antibody-half molecule alone has almost no Fc.gamma.R-binding activity, the two antibody-half molecules are expected to show effector activity due to the enhanced binding to Fc.gamma.RIV when they are mixed and form a heterodimer.
Other than the half antibody molecule that binds to just human IL6 Receptor, human epiregulin, KLH or mouse CD19 wherein the half-antibody molecule comprising a first Fc having ADCC-enhancing substitution L234Y/L235Q/G236W/S239M/H268D/D270E/S298A and heterodimerization substitution selected from the group consisting of Y349C/T366W, D356K/V397Y/K409D, D356K/V397Y/K409H, D356K/V397Y/K409T, D356K/E357N/V397Y/K409D, D356K/E357L/V397Y/K409D, V397Y/K409D/Y349T/T394F, into the CH2 and CH3 of said antibody and a second Fc having ADCC enhancing substitution D270E/K236D/A330M/K334E and a heterodimerization substitution selected from the group consisting of D356C/T366S/L368A/Y407V, V397Y/K409D/K439E, V397Y/K409H/K439E, V397Y/ K409T/K439E, E357N/V397Y/K409D/K439E, E357L/V397Y/K409D/K439E, V097Y/K409D/S364H/F405A into the CH2 and CH3 domain of said antibody, the specification does not teach the structure, e.g., amino acid sequences of the heavy and light chain variable region or the six CDRs that correlated with binding to all first antigen and second antigen encompassed by the claimed pharmaceutical composition to enable one of skill in the art to make and use without undue experimentation.  Thus, the scope of the scope of the claims is extremely broad compared to the guidance and exemplification provided in the specification. 
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion). 
Similarly, Edwards et al., J Mol Biol. 2003 Nov 14;334(1): 103-118, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen.  
A skilled artisan in the art would recognize that the specificity of an antibody is dependent upon six specific CDR sequences, or specific VH and VL sequences. 
Further, a pharmaceutical composition for treating any and all diseases in the absence of in vivo working example is unpredictable.  
Regarding heterodimer having higher binding activity to FcγR than monomer of the first antigen binding molecule or the monomer of the second antigen binding molecule (claim 4), the specification does not teach the structure of first polypeptide comprising either or both first CH2 and a first CH3 and the structure of the second polypeptide comprising either or both of a second CH2 and a second CH3 that correlated with higher binding activities to all FcγRs from all species to enable one of skill in the art to make and use without undue experimentation.  
Regarding first CH3 and second CH3 having any substitution at positions 357, 397 and 409 numbering according to EU (claim 6, 20), the specification discloses just the particular substitutions that promote antibody-half molecules heterodimerization, see E357N or L, V397Y, K409D, H or T, see Table 1.  Neither the specification or the art teach random substitution or non-conservative substitution at positions 357, 397 and 409 promote heterodimerization (formation of bispecific antibody). 
At the time the invention was made, the state of the art is such that even a few changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may affect IgG binding to the neonatal Fc receptor (FcRn) and pharmacokinetics.  
For example, Piche-Nicholas et al MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular.  
Cochran et al. (J. Immunol. Meth. 287: 147-158, 2004; PTO 892) describes two anti-EGFR antibodies that bind to spatially overlapping epitopes of EGFR; yet only one of the two competes with EGF for binding to the receptor; see entire document (e.g., page 156, column 1).  Thus, an antibody that binds to the same region of EGFR, or perhaps even an antibody that binds to an isoform of EGFR that is expressed in certain cancer cells, but not normal cells, may not have therapeutic value in and of itself, unless it is conjugated to a cytotoxic moiety or capable of mediating antibody dependent cellular cytotoxicity or fixing complement. 
The teachings of the specification cannot be extrapolated to the enablement of the invention commensurate in scope with the claims, because the art of human cancer immunotherapy is highly unpredictable and the disclosure provides insufficient guidance and exemplification that teaches that the claimed pharmaceutical composition can be used effectively to treat all diseases.  There are no working example of using any antibody that binds to any undisclosed antigens.  
As such, it would require undue experimentation of one skilled in the art to practice the claimed invention, commensurate in scope with the claims.  

Applicant's arguments filed September 2, 2022 have been fully considered but they are not persuasive.
Applicant’s position is that the pending claims are directed to a pharmaceutical composition, not a method of “treating any and all diseases.” Applicant further submits that the amended claims are fully enabled because no more than routine experimentation would be required for a person of ordinary skill in the art considering the disclosure of the application in view of the knowledge and level of skill in the art to make and use the claimed invention.

The test for enablement is whether "one reasonably skilled in the art could make and use the invention from the disclosures in the [application] coupled with information known in the art without undue experimentation." In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988). “A patent need not teach, and preferably omits, what is well known in the art.” Jn re Buchner, 929 F.2d 660, 661 (Fed. Cir. 1991); M.P.E.P. § 2164.01. Furthermore, "[t]here is no magical relation between the number of representative examples and the breadth of the claims” with respect to enablement. Jn re Borkowski, 164 USPQ 642, 646 (C.C.P.A. 1970). The issue is not whether the specification discloses any or all alterations that can be made in the claimed compositions that will not alter the functional activity of the compositions, but rather compositions encompassed by the claims have at least a single use, and this use can be confirmed, without undue experimentation, by following procedures either described in the specification or otherwise known in the art. See, In re Angstadt, 190 USPQ 214, 218 (C.C.P.A. 1976). Moreover, "a considerable amount of experimentation is permissible, if it is merely routine" Jn re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988). And while the predictability of the art can be considered in determining whether an amount of experimentation is undue, the mere unpredictability of the result of the experiment is not a consideration. Jd. at 219.

Applicant respectfully submits that on the filing date, a person of ordinary skill in the art, enlightened by the disclosure and teaching of the specification in view of the scientific and technical knowledge in the art would have been more than capable of routinely making and using the claimed compositions without having to engage in undue experimentation.

As communicated in the Office Action, the specification provides extensive and detailed disclosure regarding methods of making and using the claimed compositions. Applicant submits that a person of ordinary in the art, enlightened by the disclosure of the application would be able to make and use the claimed compositions by undertaking no more than routine experimentation. For example, the specification discloses methods of designing, making, screening, and using the claimed compositions (see, e.g., paragraphs [0111]-[0182], [0183]-[0200], [0201 ]-[0218], and Test Examples 1-11 (paragraphs [0219]-[0236] and [0261]-[0262])). The specification also provides working examples demonstrating the production and characterization of 14 prototypical half antibodies (14 that bind IL6-R, 7 that bind GPC3, 7 that bind Epiregulin, 7 that bind KLH (e.g., Tables 1 and 7, Examples 1-5 and 7-10), and 2 that bind CD19 (e.g., Table 6, Example 6)). And the specification discloses that the administration of a combination of CD19 half antibodies results in the depletion of B cells in mouse in vivo, but that each antibody-half does not show significant cytotoxicity when administered alone (Example 6-4, paragraph [0260] and Figure 4).

Additionally, Applicant points out that the knowledge and level of skill in the art was high on the filing date, and as discussed above, representative components of the claimed compositions were already known. For example, the specific amino acid sequence of antigen binding regions that bind countless specific antigens expressed on potential target cells of interest, such as CD19, were known on the fling date and are representative of the antigen binding regions contained in the claimed compositions. Also, as discussed above, Intl. Publ. No. WO 2013/002362, referred to in subject specification, discloses scores of modifications in Fc region heterodimers that selectively enhance the binding of the Fe region heterodimers to for example, FcyRIa, FcyRIIa or FcyRIIla. The ‘362 publication also discloses numerous modifications in Fe region heterodimers that enhance ADCC as well as modifications that enhance binding to other FcyR receptors such as FcyRla and FcyRIIa that would reasonably be expected to increase Fc dependent effector functions upon Fe region heterodimer formation. Additionally, substitutions in Fc regions including those at positions E357, V397 and K409 that promote Fe region heterodimerization, were known in the art. See, e.g., Intl. Publ. No. WO 2015/046467, referenced in the specification. Moreover, the reagents, methods and techniques necessary to make and use the claimed compositions were well established and readily available or otherwise known in the art.

Regarding the scope of the claimed compositions, Applicant emphasizes that the scope of the claims is indeed commensurate with the enablement of the instant disclosure. The routine experimentation involved making and using the claimed compositions was well within the skill and amount of work customarily performed on the filing date by a person of ordinary skill in the art.
The Examiner has cited in re Wands for determining the criteria for undue experimentation. The present application presents a situation very similar in In re Wands where the specification was found enabling for the claimed antibodies because of the considerable direction and guidance in the specification, the high level of skill in the art, the amount of work customarily performed in the immunology/molecular biology field, and the readily available reagents and well-established methods needed to practice the invention. The present specification, like In re Wands, provides more than ample guidance to those of ordinary skill in the art for how to perform the claimed compositions.
In view of the foregoing, Applicant submits that the claimed compositions are fully enabled and requests that the rejections of the claims under 35 U.S.C. § 112, first paragraph for alleged lack of enablement be reconsidered and withdrawn.


In response to the argument that the pending claims are directed to a pharmaceutical composition, not a method of “treating any and all diseases”, the intended use of the claimed pharmaceutical composition is to treat any disease caused by a pathogenic cell in a subject, see para. [0076], [0201].  Without guidance as to the structure, e.g., amino acid sequences of the heavy and light chain variables region of the first antigen-binding molecule and second antigen-binding molecule that correlated with binding to which first and second antigens (aka binding specificity), one of skill in art cannot make and use the claimed pharmaceutical composition without undue experimentation.  
Regarding first antigen binding molecule having a first antigen-binding region that binds to any first antigen, the specification discloses:
a. First Antigen-binding Region
[0113] The first antigen-binding region is a region that binds to a first antigen. Preferably, the first antigen-binding region comprises the variable region portion of an antibody-half molecule or a first antigen-binding fragment thereof The first antigen-binding fragment means a fragment of the variable region portion of an antibody-half molecule that retains the ability to bind to the first antigen.
[0114] The first antigen includes, for example, a protein expressed on a target cell. The protein is preferably an antigen expressed on abnormal cells causing a target disease. The antigen expressed on abnormal cells is preferably a membrane protein. The membrane protein is preferably an extracellular region thereof.
[0115] The first antigen may be the same as or different from a second antigen described later on. Preferably, the first antigen and the second antigen are different. As a result of the difference between the first antigen and the second antigen, the target specificity of the combination of the first antigen-binding molecule and the second antigen-binding molecule to abnormal cells is improved.
[0116] Preferably, either or both of the first antigen and the second antigen are expressed on abnormal cells but not on normal cells, more preferably, both the first antigen and the second antigen are expressed on abnormal cells but not on normal cells.
[0117] The type of antigens is not particularly limited, and any type of antigen can be used. Examples of antigens include receptors or their fragments, cancer antigens, MHC antigens, and differentiation antigens and the like, but are not particularly limited thereto.
[0118] Examples of the receptors include receptors belonging to the hematopoietic factor receptor family, cytokine receptor family, tyrosine kinase-type receptor family, serine/threonine kinase-type receptor family, TNF receptor family, G protein-coupled receptor family, GPI-anchored receptor family, tyrosine phosphatase-type receptor family, adhesion factor family, hormone receptor family, and such. Reports on the receptors belonging to these receptor families and their characteristics can be found in various sources of documents, for example, in Cooke B A., King R J B., van der Molen H J. ed. New Comprehensive Biochemistry Vol.18B “Hormones and their Actions Part II” pp.1-46 (1988) Elsevier Science Publishers By., New York, USA; Patthy L. (1990) Cell, 61: 13-14; Ullrich A., et al. (1990) Cell, 61: 203-212; Massagul J. (1992) Cell, 69: 1067-1070; Miyajima A., et al. (1992) Annu. Rev. Immunol., 10: 295-331; Taga T. and Kishimoto T. (1992) FASEB J., 7: 3387-3396; Fantl WI., et al. (1993) Annu. Rev. Biochem., 62: 453-481; Smith C A., et al. (1994) Cell, 76: 959-962; Flower D R. (1999) Biochim. Biophys. Acta, 1422: 207-234; Miyasaka M. ed. Cell Technology, Handbook Series “Handbook for adhesion factors” (1994) Shujunsha, Tokyo, Japan; and such. Examples of specific receptors belonging to the above-mentioned receptor families include human or mouse erythropoietin (EPO) receptor, human or mouse granulocyte-colony stimulating factor (G-CSF) receptor, human or mouse thrombopoietin (TPO) receptor, human or mouse insulin receptor, human or mouse Flt-3 ligand receptor, human or mouse platelet-derived growth factor (PDGF) receptor, human or mouse interferon (IFN)-α or -β receptor, human or mouse leptin receptor, human or mouse growth hormone (GH) receptor, human or mouse interleukin (IL)-10 receptor, human or mouse insulin-like growth factor (IGF)-I receptor, human or mouse leukemia inhibitory factor (LIF) receptor, and human or mouse ciliary neurotrophic factor (CNTF) receptor (hEPOR: Simon, S. et al. (1990) Blood 76, 31-35; mEPOR: D'Andrea, A D. et al. (1989) Cell 57, 277-285; hG-CSFR: Fukunaga, R. et al. (1990) Proc. Natl. Acad. Sci. USA. 87, 8702-8706; mG-CSFR: Fukunaga, R. et al. (1990) Cell 61, 341-350; hTPOR: Vigon, I. et al. (1992) 89, 5640-5644.; mTPOR: Skoda, R C. et al. (1993) 12, 2645-2653; hInsR: Ullrich, A. et al. (1985) Nature 313, 756-761; hFlt-3: Small, D. et al. (1994) Proc. Natl. Acad. Sci. USA. 91, 459-463; hPDGFR: Gronwald, R G K. et al. (1988) Proc. Natl. Acad. Sci. USA. 85, 3435-3439; hIFN α/β R: Uze, G. et al. (1990) Cell 60, 225-234; and Novick, D. et al. (1994) Cell 77, 391-400).
[0119] Cancer antigens are antigens that are expressed as cells become malignant, and are also called tumor-specific antigens. Furthermore, abnormal sugar chains that appear on cell surfaces and protein molecules when the cells become cancerous are also cancer antigens and are specifically called as carcinoma associated carbohydrate antigen. Examples of cancer antigens include CA19-9, CA15-3, and sialyl SSEA-1 (SLX).
[0120] MHC antigens can be classified broadly into MHC class I antigens and MHC class II antigens: MHC class I antigens include HLA-A, -B, -C, -E, -F, -G, and -H; and MHC class II antigens include HLA-DR, -DQ, and -DP.
[0121] Differentiation antigens include CD1, CD2, CD3, CD4, CDS, CD6, CD7, CD8, CD10, CD11a, CD11b, CD11c, CD13, CD14, CD15s, CD16, CD18, CD19, CD20, CD21, CD23, CD25, CD28, CD29, CD30, CD32, CD33, CD34, CD35, CD38, CD40, CD41a, CD41b, CD42a, CD42b, CD43, CD44, CD45, CD45RO, CD48, CD49a, CD49b, CD49c, CD49d, CD49e, CD49f, CD51, CD54, CD55, CD56, CD57, CD58, CD61, CD62E, CD62L, CD62P, CD64, CD69, CD71, CD73, CD95, CD102, CD106, CD122, CD126, and CDw130.
Thus the first antigens to which the first antigen-binding molecule binds are unlimited.
Regarding a second antigen-binding molecule having a second antigen-biding region that bonds to a second antigen, the specification discloses:
2. Second Antigen-binding Molecule
[0127] The second antigen-binding molecule has a second antigen-binding region and a second polypeptide.
a. Second Antigen-binding Region
[0128] The second antigen-binding region is a region that binds to a second antigen. Preferably, the second antigen-binding region comprises a variable region portion of an antibody-half molecule or a second antigen-binding fragment thereof. The second antigen-binding fragment means a fragment of the variable region portion of an antibody-half molecule that retains its ability to bind to the second antigen.
[0129] The second antigen includes, for example, a protein expressed on a target cell. The protein is preferably an antigen expressed on abnormal cells causing a target disease. The antigen expressed on abnormal cells is preferably a membrane protein. The membrane protein is preferably an extracellular region thereof.
[0130] The second antigen may be the same as or different from the above-mentioned first antigen. Preferably, the first antigen and the second antigen are different. As a result of the difference between the first antigen and the second antigen, the target specificity of the combination of the first antigen-binding molecule and the second antigen-binding molecule to abnormal cells is improved.
[0131] Preferably, either or both of the first antigen and the second antigen are expressed on abnormal cells but not on normal cells, more preferably, both the first antigen and the second antigen are expressed on abnormal cells but not on normal cells.
Again, the second antigens to which the second antigen-binding region bind are unlimited. 
Regarding antibody-half molecule, the specification discloses:
[0101] Herein, “antibody-half molecule” means a single molecule when the binding between H chains in an antibody is dissociated, and is sometimes generally called a monovalent antibody. Examples of an antibody-half molecule in the case where the antibody is IgG include a complex composed of one H chain and one L chain. Antibody-half molecules include molecules consisting of one H chain which are produced by dissociating the inter-H chain bonds of so-called heavy chain antibodies (also called VHHs (VH originating from heavy-chain antibody)), which are antibodies consisting of two H chains found in camelid antibodies and such.
[0102] In one embodiment, the antibody-half molecules include those derived from chimeric antibodies or humanized antibodies.
[0103] In one embodiment, the antibody-half molecules include those derived from various isotypes such as IgG, IgM, IgA, IgD, and IgE. The antibody-half molecules are preferably those derived from IgG. There are IgG1, IgG2, IgG3, and IgG4 in IgG. The antibody-half molecules may be derived from any of these subtypes. The antibody-half molecules are preferably derived from IgG1 or IgG2 from the viewpoint of easily exerting effector function.
Thus, the antibodies include human antibody, monoclonal, chimeric, humanized, VHH, bispecific or multispecific, but are not limited to the ones that are known in the art.  The specification does not teach any VHH.  
Further, enablement is not commensurate in scope with claims as how to use the claimed pharmaceutical composition for treating disease without guidance as to the binding specificity of the first and second binding molecules.  
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion). 
Similarly, Edwards et al., J Mol Biol. 2003 Nov 14;334(1): 103-118, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen.  
A skilled artisan in the art would recognize that the specificity of an antibody is dependent upon six specific CDR sequences, or specific VH and VL sequences. 
At the time the invention was made, the state of the art is such that even a few changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may affect IgG binding to the neonatal Fc receptor (FcRn) and pharmacokinetics.  
For example, Piche-Nicholas et al MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular.  
Further, a pharmaceutical composition for treating any and all diseases in the absence of in vivo working example is unpredictable.  
For example, Cochran et al. (J. Immunol. Meth. 287: 147-158, 2004; PTO 892) describes two anti-EGFR antibodies that bind to spatially overlapping epitopes of EGFR; yet only one of the two competes with EGF for binding to the receptor; see entire document (e.g., page 156, column 1).  Thus, an antibody that binds to the same region of EGFR, or perhaps even an antibody that binds to an isoform of EGFR that is expressed in certain cancer cells, but not normal cells, may not have therapeutic value in and of itself, unless it is conjugated to a cytotoxic moiety or capable of mediating antibody dependent cellular cytotoxicity or fixing complement. 
Thus, the teachings of the specification cannot be extrapolated to the enablement of the invention commensurate in scope with the claims. 
In response to the argument that the specification also provides working examples demonstrating the production and characterization of 14 prototypical half antibodies (14 that bind IL6-R, 7 that bind GPC3, 7 that bind Epiregulin, 7 that bind KLH (see, e.g., Tables 1 and 7, Examples 1-5 and 7-10), and 2 that bind CD19 (see, e.g., Table 6, Example 6), the claims are not limited to these half antibodies as argued.  
In response to the argument that specification further discloses that the administration of a combination of CD19 half antibodies results in the depletion of B cells in mouse in vivo, but that each antibody-half does not show significant cytotoxicity when administered alone (see, Example 6-4, paragraph [0260] and Figure 4), the rejected claims are NOT drawn to a method of depletion of B cells in vivo comprises administering a combination of CD19 half antibodies results in the depletion of B cells in mouse in vivo, but that each antibody-half does not show significant cytotoxicity when administered alone. 
Regarding first antigen molecule and second antigen-binding molecule are not linked by a covalent bond, the specification discloses just C226S and C229S substitution or deleting hinge disulfide so that no reducing agent is required for reducing antibody into half antibody molecule.  
Regarding binding activity of the heterodimer to any FcγR is higher when said heterodimer is formed than the binding activity of a monomer of the first antigen-binding molecule or a monomer of the second antigen-binding molecule (claim 4), the specification discloses: 
[0157] In this embodiment, the FcγR includes, for example, rodent and primate FcγRs and may be any one of these FcγRs. In this embodiment, the FcγR is preferably a rodent and a primate FcγR. Rodents are preferably mice and rats. Primates are preferably cynomolgus monkeys and humans. In this embodiment, the FcγR includes human FcγRs, and rodent and nonhuman primate homologs that are structurally homologous and functionally similar to human FcγRs.
[0158] Subclasses of FcγR in this embodiment include human FcγR1, human FcγRII, and human FcγRIII, and rodent and non-human primate homologs thereof Among these, FcγR is preferably a human FcγRII or human FcγRIII, or a rodent and nonhuman primate homolog thereof, more preferably, human FcγRIII or a rodent and nonhuman primate homolog thereof. The human FcγR is preferably human FcγRII or human FcγRIII, more preferably human FcγRIII.
[0159] Human FcγRII in this embodiment is further divided into human FcγRIIA, human FcγRIIB, and human FcγRIIC. Among these, human FcγRII is preferably human FcγRIIB. Human FcγRIII is further divided into human FcγRIIIA and human FcγRIIIB. Among these, human FcγRIII is preferably human FcγRIIIA.
The specification exemplifies although either antibody-half molecule alone has almost no FcγR-binding activity, the two antibody-half molecules are expected to show effector activity due to the enhanced binding to FcγRIV when they are mixed and form a heterodimer, see para. [0178].  However, the binding activity of the heterodimer to any FcγR is higher than the binding activity of either monomer that binds to first antigen or second antigen in claim 4. 
Regarding the amount of the heterodimer formed when cells expressing the first antigen and the second antigen are present is higher than when the cells are not present, the specification does not describe which cell expressed both first and second antigens to which the bispecific antibody binds, that promote higher heterodimer formation in vitro when mixed in solution (claims 12-13) or in vivo when administered to a subject as a pharmaceutical composition, the specification discloses modifications were introduced into both antibody-half molecules A and B at E357, V397 and K409, which are amino acid residues on CH3 interface.  By combining these ADCC-enhancing modifications (L234Y/L235Q/G236W/S239M/H268D/D270E/S298A) for enhancing ADCC, hinge region modifications (C226S and/or C229S), heterodimerization modifications (D356C/T366S/L368A/Y407V), and CH3 interface destabilization modifications (D356K/E357L,V397Y/K409D or D356K/E357N/V397Y/K409D), the antibody-half mCH3 molecule A and antibody-half molecule B of interest were obtained. That is, homodimerization of antibody-half molecules A and antibody-half molecules B does not occur in blood or on cells on which each antigen is singly expressed, but the two antibody-half molecules heterodimerize with each other and become able to bind to FcγRIIIa only when they are simultaneously bound to cells on which the two antigens are present, see para. [0238]. 
However, the amended claims 1, 10, 11, 12 and 13 recite “wherein the amount of the heterodimer formed when cells expressing the first antigen and the second are present is higher than that when the cells are not present”.
For these reasons, the rejection is maintained. 

Conclusion
No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644